DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 at lines 5-6 first states the presence of “a plurality of resonators each including a photonic crystal structure having a periodic structure”. Line 8 then refers to “the periodic structure”. It is unclear if “the periodic structure” is referring to one of photonic crystal structures, more than one of the photonic crystal structures, or a structure different from the photonic crystal structures.
	For purposes of examination the claim will be understood to be referring to all of the photonic crystal structures.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “resonator(s)” in claim 1 is used by the claim to mean “a plurality of photonic crystal based laser cavities,” while the accepted meaning is “something that resonates such as an oscillator .” The term is indefinite because the specification does not clearly redefine the term.
	Both the specification and the claims make use of the term “resonator” to describe the structure of element #23 in the figures ([0061]). #23 is composed of multiple photonic crystal structures #57 ([0061]). It is understood that each of the photonic crystal structures acts as a resonant cavity which includes a gain medium (#66) and thereby functions as a laser cavity/resonator ([0066]). The operation of the individual photonic crystal structures with gain media acting as individual lasing elements is further evidenced by US 10908487 which is commonly owned and by the same inventor. US 10908487 teaches substantially the same structure using what appears to be the same photonic crystal structures (fig.1-3 #108) and further states “The light generated in the light emitting layer 114 propagates through the light propagation layer 118 in the in-plane direction of the substrate 102 due to the semiconductor layers 112, 116 to form a standing wave due to the effect of the photonic crystal in the photonic crystal structure 108, and is confined in the in-plane direction of the substrate 102. The light thus confined causes laser oscillation with the gain in the light emitting layer 114. In other words, the light generated in the light emitting layer 114 resonates in the in-plane direction of the substrate 102 due to the photonic crystal structure 108 to cause the laser oscillation. Specifically, the light generated in the light emitting layer 114 resonates in the in-plane direction of the substrate 102 in the resonant part 10 of the resonator 12 constituted by the photonic crystal structure 108 to cause the laser oscillation.” (col.7 lines 40-55).
	Therefore, the photonic crystal structures in conjunction with the gain layers #66 in the instant application are understood to each constitute a resonator. This means each of the #23s is not “a resonator” but is at least “multiple resonators” and more accurately “multiple photonic crystal based laser resonators”.
	The term “resonator(s)” used throughout the claims is therefore found to be indefinite for having a meaning which is contrary to the ordinary meaning and this alternate meaning has not been clearly redefined in the original specification.

	Claim 1 at line 3 defines “a first surface of the base”. Claim 4 then refers to “a first surface of the base” at lines 1-2. It is unclear if the second reference to “a first surface” is a new surface or the original first surface, making the scope of the claim indefinite.
	For purposes of examination, the surfaces will be interpreted to be the same.

The term “similar” in claim 8 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of examination, “similar” will be understood to be “approximately the same”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 7-10 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Nishioka et al. (US 2020/0036163).
	With respect to claim 1, Nishioka discloses a light emitting apparatus (fig.2) comprising: a base (fig.1 #10); and a plurality of resonators provided at a first surface of the base (fig.2 E1-4 on upper surface), wherein the plurality of resonators each include a photonic crystal structure having a periodic structure (fig.1 #30s, [0056]), the plurality of resonators form a light emission region that emits light resonating due to the periodic structure ([0056]), and the plurality of resonators include a first resonator (fig.2 E1 near middle of #100) and a second resonator (fig.2 E2 near edge of #100), a distance from a center of the light emission region to the second resonator is longer than a distance from the center of the light emission region to the first resonator (fig.2 based on E1 being near middle and E2 being near edge of #100), and a resonance length of the second resonator is longer than the resonance length of the first resonator ([0066] resonance length understood to be referring to the lattice constant of the photonic crystal structure which acts to select the resonant wavelength, wherein the smaller radial length of E2 relative to E1 means E2 has a larger lattice constant or resonance length).  
With respect to claim 2, Nishioka discloses the light emission region has a plurality of divided regions concentric around the center (fig.2 E1-E4s), the plurality of divided regions include a first divided region and a second divided region (fig.2 E2s and E1s), a plurality of the first resonators are provided in the55 first divided region (fig.2 E1s), and a plurality of the second resonators are provided in the second divided region (fig.2 E2s), and the plurality of first resonators in the first divided region have the same resonance length, and the plurality of second resonators in the second divided region have the same resonance length ([0067] each of the E2s and E1s have the same wavelengths within the common groups).  
With respect to claim 4, Nishioka discloses the plurality of resonators are provided on a first surface of the base (fig. 1 upper side of #10) via at least one intermediate base (fig.1 #22).  
With respect to claim 7, Nishioka discloses a projector (fig.27) comprising: the light emitting apparatus according to claim 1 (fig.27 #100R, [0146]); a light modulating apparatus that modulates light emitted from the light emitting apparatus in accordance with image information to produce image light (fig.27 #904R, [0149]); and a projection optical apparatus that projects the image light emitted from the light modulating apparatus (fig.27 #908).  
With respect to claim 8, Nishioka discloses a planar shape of the light emission region is similar to a planar shape of an image formation region of the light modulating apparatus (fig.2 #100 largely flat while fig.27 #904R largely flat in cross section).  
With respect to claim 9, Nishioka discloses a relay system provided between the light emitting apparatus and the light modulating apparatus (fig.27 #902R).  
With respect to claim 10, Nishioka discloses a light guide provided between the light emitting apparatus and the light modulating apparatus (fig.27 #902R, lens understood to redirect/guide diverging light from the source to the modulator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka in view of Sugiyama et al. (US 2019/0312410).
With respect to claim 3, Nishioka teaches the device outlined above, but does not teach an intensity distribution of a light flux emitted from the light emission region is so shaped that the intensity at a peripheral portion of the light emission region is higher than the intensity at a central portion of the light emission region.  Sugiyama teaches a similar array of photonic crystal laser elements (fig.15/17) and additionally states the ability to adapt the device structure to output a desired beam projection pattern (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Nishioka to shape the output intensity such that periphery is higher than the center as Sugiyama has taught selection of desired beam patterns in similar devices is known and desirable to allow for choice of a particular output beam shape (Sugiyama, abstract, fig.13; see also MPEP 2144.05 II A/B).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka in view of Cao et al. (US 7772606).
With respect to claims 5 and 6, Nishioka teaches the device outlined above, including the intermediate base (fig.1 #22) to function as an electrical connection ([0079]) and the use of a plurality of the first and second resonators (fig.2 E1s and E2s), but does not teach the at least one intermediate base includes a first intermediate base and a second intermediate base, the first resonator is provided on the first intermediate base, and the second resonator is provided on the second intermediate base OR the plurality of resonators include a plurality of the first resonators and a plurality of the second resonators, the plurality of first resonators are provided on the first intermediate base, and the plurality of second resonators are provided on the second intermediate base.  Cao teaches a light emitting device making use of photonic crystals (fig.6) and further teaches the use of shared electrical connections between devices (col.27 line 62 – col.28 line 3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Nishioka to utilize shared intermediate bases for the first and second resonators in order to provide shared electrical connections to improve device density (Cao, col.27 line 62 – col.28 line 3).


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2019/0312410).
With respect to claim 1, Sugiyama teaches a light emitting apparatus (fig.15) comprising: a base (fig.17 #31); and a plurality of resonators (fig.17 #300-1-15) provided at a first surface of the base (fig.17 lower), wherein the plurality of resonators each include a photonic crystal structure having a periodic structure (fig.17 #304-1b, [0168]), the plurality of resonators form a light emission region that emits light resonating due to the periodic structure (fig.15, [0111] laser resonators), and the plurality of resonators include a first resonator (fig.15 element in middle of middle row) and a second resonator (fig.15 element on edge), a distance from a center of the light emission region to the second resonator is longer than a distance from the center of the light emission region to the first resonator (fig.15 as defined above). Sugiyama further teaches use of different emission wavelengths ([0170]) and wavelength selection to be accomplished via changing the lattice of the photonic crystal ([0098]). Sugiyama does not teach the wavelength of the second resonator is longer than the wavelength of the first resonator such that a resonance length of the second resonator is longer than the resonance length of the first resonator (resonance length understood to be referring to the lattice constant of the photonic crystal structure which acts to select the resonant wavelength, such that a longer wavelength means a longer lattice constant and therefore a longer resonance length).  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Sugiyama such that the second resonator has a longer wavelength (and resonance length) than the first resonator as Sugiyama has demonstrated the use of differing wavelengths ([0170]) and the use of different resonance lengths (i.e. lattice constants) to achieve those wavelengths ([0098]) and selecting the order or layout of the varied wavelength emitters within the array would constitute at most a simple rearrangement of parts (see MPEP 2144.04 VI C) allowing for selection of a desired beam/spectral profile.
With respect to claim 2, Sugiyama teaches the device outlined above,  the light emission region has a plurality of divided regions concentric around the center (fig.15 plurality of divided regions provided based on the individual device arrangement around the center), the plurality of divided regions include a first divided region and a second divided region (undefined, can be center vs edge). Sugiyama further teaches selecting varied wavelengths for the emitters ([0170]), but does not teach a plurality of the first resonators are provided in the55 first divided region, and a plurality of the second resonators are provided in the second divided region, and the plurality of first resonators in the first divided region have the same resonance length, and the plurality of second resonators in the second divided region have the same resonance length.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to rearrange the emitters of Sugiyama such that first resonators are in the first region with a same resonance length (wavelength) and second resonators are in the second region with a same resonance length (wavelength) as a means of optimizing the wavelength selecting teachings of Sugiyama ([0170]) to achieve a preferred beam/spectral output pattern (see MPEP 2144.05 II A/B).
With respect to claim 3, Sugiyama teaches the device outlined above, but does not teach an intensity distribution of a light flux emitted from the light emission region is so shaped that the intensity at a peripheral portion of the light emission region is higher than the intensity at a central portion of the light emission region.  Sugiyama does additionally states the ability to adapt the device structure to output a desired beam projection pattern (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Sugiyama to shape the output intensity such that periphery is higher than the center as Sugiyama has taught selection of desired beam patterns is known and desirable to allow for choice of a particular output beam shape (abstract, fig.13; see also MPEP 2144.05 II A/B).
With respect to claim 4, Sugiyama teaches the plurality of resonators are provided on a first surface of the base via at least one intermediate base (fig.17 #31s).  
With respect to claim 5, Sugiyama teaches the at least one intermediate base includes a first intermediate base and a second intermediate base, the first resonator is provided on the first intermediate base, and the second resonator is provided on the second intermediate base (fig.17 intermediate bases are #308s).
  
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Cao.
With respect to claim 6, Sugiyama teaches the device outlined above, including the intermediate base (fig.17 #308s) to function as an electrical connection ([00167]) and the use of a plurality of resonators (fig.15) and selecting varied wavelengths for the emitters ([0170]), but does not teach the plurality of resonators include a plurality of the first resonators and a plurality of the second resonators, the plurality of first resonators are provided on the first intermediate base, and the plurality of second resonators are provided on the second intermediate base. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to rearrange the emitters of Sugiyama such that a plurality of first resonators are present with a same resonance length (wavelength) and a plurality of second resonators are present with a same resonance length (wavelength) as a means of optimizing the wavelength selecting teachings of Sugiyama ([0170]) to achieve a preferred beam/spectral output pattern (see MPEP 2144.05 II A/B).
Cao teaches a light emitting device making use of photonic crystals (fig.6) and further teaches the use of shared electrical connections between devices (col.27 line 62 – col.28 line 3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Sugiyama to utilize shared intermediate bases for the first and second resonators in order to provide shared electrical connections to improve device density (Cao, col.27 line 62 – col.28 line 3).

With respect to claim 7, Sugiyama teaches the device outlined above, but does not teach a projector comprising: the light emitting apparatus according to claim 1; a light modulating apparatus that modulates light emitted from the light emitting apparatus in accordance with image information to produce image light; and a projection optical apparatus that projects the image light emitted from the light modulating apparatus.  Cao further teaches using a projector (fig.2), including a light emitting apparatus (fig.2 lamp), a light modulating apparatus that modulates light emitted from the light emitting apparatus in accordance with image information to produce image light (fig.2 LCD, col.1 line 47); and a projection optical apparatus that projects the image light emitted from the light modulating apparatus (fig.2 projection lens at center). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the projection system taught by Cao with the light emitting apparatus taught by Sugiyama in order to project images using the emitter of Sugiyama.
With respect to claim 8, Sugiyama, as modified, teaches a planar shape of the light emission region (fig.15/17 largely flat surface) is similar to a planar shape of an image formation region of the light modulating apparatus (Cao, fig.2 LCD flat in cross-section).  
With respect to claim 9, Sugiyama as modified teaches a relay system provided between the light emitting apparatus and the light modulating apparatus (Cao, fig.2 PBS array/light reflectors).  
With respect to claim 10, Sugiyama, as modified, teaches a light guide provided between the light emitting apparatus and the light modulating apparatus (Cao, fig.2 PBS array/light reflectors understood to guide light to the projecting lens).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner refers the Applicant’s attention to the included PTO-892 for a list of related references.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828